TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00250-CV


                                          C. F., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-19-003551, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant C. F. filed his notice of appeal on June 1, 2021. The appellate record

was complete on June 17, 2021, making appellant’s brief due on July 7, 2021. On July 6, 2021,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Lisa Mims to file appellant’s

brief no later than July 21, 2021. If the brief is not filed by that date, Ms. Mims may be required

to show cause why she should not be held in contempt of court.

               It is ordered on July 8, 2021.



Before Justices Goodwin, Baker, and Smith